Citation Nr: 1607715	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-35 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left hip disorder, as secondary to service-connected left knee degenerative joint disease and/or right knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

With regards to the claim for service connection for a left hip disorder, the Veteran has alleged that it was caused or aggravated by his service-connected left knee degenerative joint disease and/or right knee degenerative joint disease.  Specifically, the Veteran contends that his gait was unstable due to his service-connected knee disabilities and that this instability put additional pressure on his left hip, resulting in his current disability.  A June 2012 VA examiner opined that the claimed condition was less likely than not (less than 50 probability) proximately due to or the result of the Veteran's service condition.  The examiner reasoned that the Veteran's left hip had gradually worn out as his right hip had done and that his knee conditions did not cause accelerated wearing out of the left hip.  However, this opinion did not contain a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Moreover, the examiner did not address the Veteran's contention that the gait abnormalities associated with his service-connected knee disorders resulted in his left hip disorder.  In light of this deficiency, an addendum opinion should be obtained on remand.

While on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disability and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any non-VA healthcare provider who treated him for his claimed disabilities and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Return the claims file, to include a copy of this remand, to the June 2012 VA examiner for an addendum opinion.  If the examiner who drafted the June 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's diagnosed left hip disorder was caused OR aggravated by his service-connected left knee degenerative joint disease and/or right knee degenerative joint disease?  The examiner should specifically address the Veteran's contention that gait abnormalities associated with his knee disabilities caused or aggravated his claimed left hip disorder.

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




